Citation Nr: 9912972	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sinus condition, 
to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a gall bladder 
condition, to include as a result of exposure to Agent 
Orange.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He also has performed periods of unverified 
active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


FINDING OF FACT

The claim of entitlement to service connection for a sinus 
condition, gall bladder condition, and peripheral neuropathy, 
to include as the result of exposure to herbicide agents, 
including Agent Orange, is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a sinus 
condition, gall bladder condition, and peripheral neuropathy, 
to include as the result of exposure to herbicide agents, 
including Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from January 1968 to 
January 1970, to include service in the Republic of South 
Vietnam where he was wounded in action.

A review of the veteran's service medical records (SMRs) is 
negative for a finding relative to the conditions claimed on 
appeal during the veteran's period of active duty from 1968 
to 1970.  On a December 1969 Report of Medical History 
prepared in conjunction with the veteran's separation 
physical examination, he indicated that he had had ear, nose 
or throat (ENT) trouble.  The examining physician noted that 
there were no ENT problems at the time of discharge.  A 
January 1974 Army Reserve reenlistment physical examination 
noted that the veteran said that he had sinusitis.  The 
examiner recorded that the veteran had sinus trouble/post-
nasal drip.  It was also noted that the veteran had had his 
gall bladder removed in February 1973.  Subsequent physical 
examinations in January 1978, May 1982, April 1986 and May 
1988 contained no findings pertinent to the issues on appeal.  
A March 1980 examination noted that the veteran had a history 
of sinusitis that was treated with over-the-counter 
medications.  The report noted that there had been no 
complications or sequelae in regard to the gall bladder 
removal.

Associated with the claims file are hospitalization and 
treatment records from Doctor's Hospital from February 1973.  
The records relate to the veteran's gall bladder surgery and 
show that he underwent a cholecystectomy and excision of an 
anterior wall pigmented nevi.  His primary final diagnosis 
was chronic cholecystitis with lithiasis.  An entry regarding 
the veteran's chief complaint and summary of problems noted 
that he had occasional sharp pains in his upper mid-abdomen 
for the prior six months, with the symptoms worsening in the 
past month.  X-rays revealed the presence of gallstones.  No 
reference was made as to the etiology of the veteran's 
cholecystitis.

Also associated with the claims file are VA treatment 
records, essentially for the period from July 1982 to April 
1997.  In July 1982, the veteran was afforded an Agent Orange 
Protocol Examination.  The veteran said that he did not have 
any symptoms at the time of his reported exposure, however, 
several years later he had periodic lightheadedness, and 
stinging sensations in both arms that could last for several 
days.  He also described some weakness associated with the 
problem.  Physical examination revealed normal findings and 
no pertinent diagnosis was entered.  

Additional postservice entries note treatment for sinusitis 
but do not make any reference as to etiology of the 
condition.  There is no evidence of treatment for any 
sequelae related to the veteran's gall bladder removal.  The 
veteran was treated in September 1987, June 1989 and December 
1996 for complaints of pain, numbness and tingling in his 
arms and hands.  He had radiating pain down his right leg as 
well, as reflected on later clinical entries.  However, the 
veteran was diagnosed with nerve root compression at S1 in 
regard to his leg pain.  He underwent a nerve conduction 
study (NCS) study in January 1997 that was reported as normal 
with no evidence of peripheral neuropathy.  A January 1997 
clinical entry noted that the veteran's symptoms were 
consistent with cervical radiculopathy.  A February 1997 
cervical spine x-ray was interpreted to show degenerative 
changes at levels from C4 to C7.

In his substantive appeal, submitted in July 1997, the 
veteran related that he suffered from the claimed conditions 
since 1971.  He said that he had a sinus problem year round, 
and that he has had constant tingling and numbness in his 
extremities since 1989.  He added that he had had problems 
even earlier than 1989.  The veteran said that he noticed, 
within months of his discharge, that he would drop things for 
no apparent reason, and that doctors did not diagnose any 
disability.  Finally, he said that VA doctors were adverse to 
associating veteran's complaints with exposure to Agent 
Orange.  Given these circumstances, he felt that it was not 
possible to get a diagnosis of a condition within one year of 
discharge.


Analysis

Service connection may be presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  A list of diseases is contained at 
38 U.S.C.A. § 1116 (West 1991), and 38 C.F.R. § 3.309(e) 
(1998).  The list of diseases does not include sinus or gall 
bladder conditions.  Accordingly, those conditions are not 
for consideration for service connection on a presumptive 
basis under 38 C.F.R. § 3.309.  However, acute and subacute 
peripheral neuropathy are included on the list.  

In evaluating the veteran's claim of service connection for 
peripheral neuropathy it is important to review additional 
regulatory provisions.  A diagnosis alone, many years after 
service is not sufficient to establish presumptive service 
connection.  38 C.F.R. § 3.307(a)(6) (1998) (acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after service.)  
Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for 
the purposes of that section, "the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  (emphasis in the original.)

In this case, the veteran's SMRs do not support any finding 
of a condition that could be interpreted as peripheral 
neuropathy.  This includes the records from his active duty 
service and his subsequent Army Reserve physical 
examinations.  The VA treatment records show treatment for 
complaints of numbness and tingling in the arms and hands.  
However, the January 1997 NCS found no evidence of peripheral 
neuropathy.  The records do not contain a diagnosis of 
peripheral neuropathy.  Accordingly, there is no basis to 
warrant the grant of service connection for peripheral 
neuropathy on a presumptive basis as a result of exposure to 
Agent Orange.

The United States Court of Appeals for the Federal Circuit 
has held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  Although 
that case specifically dealt with the list of radiogenic 
diseases contained in 38 C.F.R. § 3.311(b), the Board applies 
the holding in Combee to cases involving herbicide exposure.  
However, where the issue involves medical causation, 
competent medical evidence that the claim is plausible or 
possible is required to set forth a well-grounded claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran is seeking service connection for a sinus 
condition, gall bladder condition, and peripheral neuropathy.  
The legal question to be answered initially is whether he has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the SMRs do not show any treatment for a sinus 
disability during the veteran's period of active duty from 
1968 to 1970.  The 1969 separation examination noted that 
there were no ENT problems at that time.  A January 1974 
reserve physical examination recorded a complaint of sinus 
trouble and post-nasal drip without attributing the condition 
to any incident of service.  The VA treatment records noted 
that the veteran was treated for a sinus condition over the 
years.  However, there is no evidence in the VA records that 
provides a nexus between the veteran's sinusitis and any 
incident of active duty service.

The veteran had his gall bladder removed in February 1973.  
The hospital records from that time reflect that the 
condition appeared to be one of approximately six months 
duration.  Again, however, there is nothing in the SMRs or VA 
treatment records to indicate any possible connection between 
the veteran's cholecystitis and any incident of service.

Finally, as discussed previously, the veteran's SMRs are 
silent with respect to any complaints associated with 
peripheral neuropathy.  This included reserve physical 
examinations conducted on the veteran where he was certified 
as fit for duty to continue serving in the reserves.  The VA 
treatment records show that the veteran's complaints of 
numbness and tingling were explored.  The right leg problem 
was attributed to nerve root compression, unrelated to 
service.  The upper arms were evaluated, to include a NCS, 
and no peripheral neuropathy was diagnosed.  A clinical entry 
dated in January 1997 noted that the veteran's symptoms were 
consistent with cervical radiculopathy.  A February 1997 
cervical spine x-ray was interpreted to show degenerative 
changes at several levels from C4 to C7.  However, there is 
no medical opinion that provides a link between the noted 
degenerative changes and any incident of the veteran's 
service.

While the veteran's claims that he developed a sinus 
condition, gall bladder condition and peripheral neuropathy 
during service, to include as due to exposure to Agent 
Orange, he has offered no competent evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with a sinus 
condition, gall bladder condition or peripheral neuropathy 
during active duty service, or during the one year 
presumptive period following such service; and as he has not 
submitted any medical opinion or other competent evidence 
demonstrating that any claimed disorder are in anyway related 
to his period of service, the Board finds that the appellant 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

In reaching this determination, the Board further recognizes 
that these issues are being disposed of in a manner that 
differs from that used by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
light of his failure to meet his initial burden in the 
adjudication process, however, the Board concludes that he 
has not been prejudiced by the decision to deny his appeal.  
In such a situation, the Board is not denying his claims on 
the merits, but rather is finding that the veteran failed to 
meet his obligation of presenting claims that are plausible, 
or capable of substantiation, at this time.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to service connection for a sinus condition, a 
gall bladder condition and peripheral neuropathy, to include 
as a result of exposure to Agent Orange, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

